DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/229854, 14/960354, 15/206833, and 16/129968, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications listed above do not provide adequate support for the valve structure comprising a seamless sheet member. Parent application 16/440504 provides the earliest support for a seamless sheet member, accordingly, claims 1-12 have an effective filing date of 6/13/2019.
Specification
The disclosure is objected to because of the following informalities: par. [0001] of the specification as originally filed refers to parent applications which are now patents. The specification should be amended to recite the patent numbers.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 requires that the valve structure transitions from an expanded position when it receives “a first positive flow pressure” to a collapsed position when the fluid flow exhibits “a first negative flow pressure”. These features are not described in the specification and the specification should be amended to provide proper antecedent basis for the claimed subject matter.
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claim 1 recites “plurality of elongated ribbon members” in line 14 which is believed to be in error for --said plurality of elongated ribbon members--.  The claims should be amended to recite consistent terminology for a given term. Specifically, instances of “said plurality of ribbon members” (claim 1, lines 11, 12, 15, 16, 17, 18, 19, 21, 22, and 23) should be amended to be consistent with “a plurality of elongated ribbon members” and instances of “said cardiovascular structure engagement region” (claim 1, lines 20 and 26; claim 9, line 2; claim 10, line 2) should be amended to be consistent with “a proximal cardiovascular structure engagement region”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 contains the trademark/trade name Dacron®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyethylene terephthalate and, accordingly, the identification/description is indefinite.
Claim 4 contains the trademark/trade name Artelon®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyurethane urea and, accordingly, the identification/description is indefinite.
Claim 9 recites the limitation "said sheet structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7-10 of copending Application No. 16/440504 in view of Matheny 2018/0153686 (hereafter referred to as Matheny ‘686). 
Regarding claims 1-4 of the instant application, claim 1 of the copending application discloses the invention as claimed except the instant application requires a seamless sheet member comprising a polymeric composition/material while the copending application discloses a seamless sheet member comprising an ECM composition.  
Matheny ‘686 teaches a prosthetic valve, in the same field of endeavor, wherein the valve may be formed of a polymeric composition, including polyurethane urea or polyethylene terephthalate (pars. 114, 170, and 194), or may be formed of acellular ECM from mammalian tissue source (par.36).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polymeric material, including polyurethane urea or polyethylene terephthalate, for the acellular ECM from a mammalian tissue source of the copending application since Matheny ‘686 teaches each are suitable materials for forming a prosthetic valve and since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Regarding claims 5-8 of the instant application, copending application claim 3 discloses the sheet material further comprises an active agent, but does not disclose that the active agent is an antibiotic selected from the lists of antibiotics claimed.
Matheny ‘686 teaches a prosthetic valve, in the same field of endeavor, wherein the valve may further comprise an antibiotic including at least penicillin, erythromycin, and vancomycin (par.89) for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one of the antibiotics taught by Matheny ‘686 for the active agents of the copending application in order to produce a desired biological effect in vivo, for example to treat/prevent infection.
Regarding claim 9 of the instant application, see claim 7 of the copending application.
Regarding claim 10 of the instant application, see claim 8 of the copending application.
Regarding claim 11 of the instant application, see claim 9 of the copending application.
Regarding claim 12 of the instant application, see claim 10 of the copending application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melsheimer 2007/0043431 (hereafter referred to as Melsheimer).
Regarding claim 1, Melsheimer discloses a prosthetic valve for modulating fluid flow through a cardiovascular structure during cardiac cycles of a heart, the fluid flow exhibiting a plurality of positive and negative flow pressures during the cardiac cycles, the prosthetic valve comprising a valve structure 10 comprising a seamless sheet member (fig.8A; par.106-109 disclose that the valve is formed from a single seamless sheet; the examiner considers the sheet to be seamless because no joins/seams are 
Regarding claim 2, see par.88 for at least PGA, PLA, and polyethylene terephthalate.
Regarding claims 3 and 4, see pars.60 and 74 for at least PCL and polyurethane urea.
Regarding claim 5, see pars. 67 and 102 for antibiotics.
Regarding claim 9, see par.36 which discloses the valve prosthesis may be used in the heart.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer as applied to claim 5 above, and further in view of Matheny ‘686. Melsheimer discloses the invention substantially as claimed and as discussed above, but Melsheimer does not disclose specific antibiotics, including the antibiotics claimed in claims 6-8.
Matheny ‘686 teaches a prosthetic valve, in the same field of endeavor, wherein the valve may further comprise an antibiotic including at least penicillin, erythromycin, and vancomycin (par.89) for the purpose of providing an agent capable of producing a desired biological effect in vivo (pars. 149 and 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one of the antibiotics taught by Matheny ‘686 for the antibiotic of the .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer as applied to claim 9 above, and further in view of Matheny 2014/0249623 (hereafter referred to as Matheny ‘623). Melsheimer discloses the invention substantially as claimed and as discussed above. Melsheimer further teaches a wire may be used at the proximal end of the valve prosthesis for securing the valve to tissue (par.46), but Melsheimer does not disclose an annular ring disposed proximate the proximal cardiovascular structure engagement region, wherein the annular ring comprises a microneedle anchoring mechanism comprising a plurality of microneedles, wherein the microneedle anchoring mechanism is adapted to engage cardiovascular tissue of the cardiovascular structure, position the valve structure on the cardiovascular structure, and maintain engagement of the valve structure to the cardiovascular structure for a pre-determined period of time.
Matheny ‘623 teaches a cardiovascular valve, in the same field of endeavor, wherein annular rings 72a and 72b, located at the ends of the prosthetic device comprise microneedles 76 for the purpose of engaging the vessel tissue and securing the tissue valve proximate the vessel tissue (par.276).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to add an annular ring comprising microneedles as taught by Matheny ‘623 to the proximal cardiovascular structure engagement region of the valve structure of Melsheimer in order to secure the prosthetic valve to the cardiovascular vessel tissue. The prosthetic valve of Melsheimer in view of Matheny ‘623 is capable of being secured for an amount of time. “pre-determined” is a mental step not required by the claim since it does not further limit the structure of the prosthetic valve.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny et al. 2016/0317296 (hereafter referred to as Matheny ‘296) in view of Matheny ‘686.

Matheny ‘686 teaches a prosthetic valve, in the same field of endeavor, wherein the valve may be formed of a polymeric composition, including polyurethane urea or polyethylene terephthalate (pars. 114, 170, and 194), or may be formed of acellular ECM from mammalian tissue source (par.36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polymeric material, including polyurethane urea or polyethylene terephthalate, for the ECM of Matheny ‘296 since Matheny ‘686 teaches each are suitable materials for forming a prosthetic valve and since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).

Matheny ‘686 teaches a prosthetic valve, in the same field of endeavor, wherein the valve may further comprise an antibiotic including at least penicillin, erythromycin, and vancomycin (par.89) for the purpose of providing an agent capable of producing a desired biological effect in vivo (pars. 149 and 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one of the antibiotics taught by Matheny ‘686 for the antibiotic of Matheny ‘296 in order to produce a desired biological effect in vivo, for example to treat/prevent infection.
Regarding claim 9, see fig.14 of Matheny ‘296 which shows the sheet member engages a valve annulus region of the valve annulus.
Regarding claim 10, Matheny ‘296 discloses a band at a midpoint of the valve in pars. 245-255 which the examiner considers an annular ring proximate/near the engagement region of the valve structure.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny ‘296 in view of Matheny ‘686 as applied to claims 9 and 10 above, and further in view of Matheny ‘623. Matheny ‘296 in view of Matheny ‘686 discloses the invention substantially as claimed and as discussed above. Matheny ‘296 further teaches annular rings 15 and 38 at the proximal end of the valve prosthesis for securing the valve to the valve annulus (figs. 4, 5, 7C, 7D, 8C, and 8D; par.198), but Matheny ‘296 in view of Matheny ‘686 does not disclose an annular ring disposed proximate the proximal cardiovascular structure engagement region of the embodiment of figs.12-14 of Matheny ‘296 wherein the annular ring comprises a microneedle anchoring mechanism comprising a plurality of microneedles, wherein the .
Matheny ‘623 teaches a cardiovascular valve, in the same field of endeavor, wherein annular rings 72a and 72b, located at the ends of the prosthetic device comprise microneedles 76 for the purpose of engaging the vessel tissue and securing the tissue valve proximate the vessel tissue (par.276).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to add an annular ring comprising microneedles as taught by Matheny ‘623 to the proximal cardiovascular structure engagement region of the valve structure of figs. 12-14 of Matheny ‘296 in order to secure the prosthetic valve to the cardiovascular vessel tissue. The prosthetic valve of Matheny ‘296 in view of Matheny ‘686 in view of Matheny ‘623 is capable of being secured for an amount of time. “pre-determined” is a mental step not required by the claim since it does not further limit the structure of the prosthetic valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Long et al. 2008/0091261 discloses a single seamless piece of material for a prosthetic valve (par.84).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774